Citation Nr: 0122763	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  94-46 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for residuals of a cervical spine injury.

2.  Entitlement to an initial disability rating higher than 
30 percent for a left concussive injury with headaches, left 
ptosis, and left eye lid twitch.

3.  Entitlement to an effective date earlier than March 14, 
1995, for assignment of a 70 percent disability rating for 
post-traumatic stress disorder.

4.  Entitlement to an effective date earlier than March 14, 
1995, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  
Previously, in a decision of September 1993, the Board 
granted service connection for residuals of a concussive 
injury and a cervical spine injury.  The Board also assigned 
a 50 percent rating for the veteran's post-traumatic stress 
disorder.  In a decision of December 1993, the RO assigned a 
10 percent initial rating for the cervical spine injury, and 
a 10 percent initial rating for the residuals of a concussive 
injury.  In April 1994, the veteran filed a notice of 
disagreement with those initial ratings.  The RO issued a 
statement of the case on those issues in May 1994, and the 
veteran submitted a substantive appeal statement in March 
1995.  

On May 10, 1995, the veteran was admitted to a VA hospital 
for treatment of his post-traumatic stress disorder.  In a 
decision of June 1995, the RO assigned a temporary total 
disability rating based on that period of hospitalization, 
but otherwise confirmed the previously assigned 50 percent 
rating.  In a decision of April 1998, the RO raised the 
initial rating for the cervical spine injury to 20 percent.  
In a decision of August 1998, the RO increased the rating for 
the post-traumatic stress disorder to 70 percent, effective 
from July 8, 1996.  The RO also granted a total disability 
rating based on individual unemployability due to service-
connected disabilities effective from July 8, 1996.  

In a letter dated in November 1998, the veteran stated that 
he was satisfied with the rating assigned to his post-
traumatic stress disorder, but raised an issue with respect 
to the effective date.  In a decision of January 1999, the RO 
extended the effective date for the increased rating for 
post-traumatic stress disorder and for the unemployability 
rating back to March 14, 1995, the date that the veteran 
stopped working.  In a decision of September 1999, the RO 
raised the rating for the cervical spine disorder from 20 
percent to 40 percent, and raised the rating for the 
residuals of a concussion from 10 percent to 30 percent.  
These issues are still considered to be on appeal as the 
veteran has not withdrawn them.  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In an informal hearing presentation of September 2001, the 
veteran's representative presented argument pertaining to a 
claim for a disability rating higher than 70 percent for 
post-traumatic stress disorder.  As noted above, however, the 
veteran has previously indicated his satisfaction with the 70 
percent rating.  Accordingly, that issue is not before the 
Board.  The veteran's representative also raised a claim of 
clear and unmistakable error in previous decisions.  That 
issue, however, has not been adjudicated and is not before 
the Board.  The Board refers such a claim to the RO for any 
appropriate action.  

The Board notes that the appeal for higher evaluations for a 
cervical spine disorder and residuals of a concussion arise 
from the initial rating decisions which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of a staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that a document from the UNUM insurance company 
dated in February 1997 reflects that the veteran receives 
Social Security Administration disability benefits.  The 
records pertaining to those benefits have not been obtained.  
Such records may contain information which is pertinent to 
the claims for VA benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).  In an informal hearing presentation dated 
in September 2001, the veteran's representative argued that 
the veteran's receipt of such benefits is evidence which 
supports the veteran's claims.  Under the new act, the VA has 
an obligation to secure such records unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).  In light of this, efforts 
to obtain such records are required.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Efforts to obtain 
such records should continue until the 
records are obtained or it becomes 
reasonably certain that such records do 
not exist or that further efforts to 
obtain such records would be futile.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
the claims for compensation.  If any of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

